TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00725-CV



                            In re George Green and Garlan Green


                     ORIGINAL PROCEEDING FROM LLANO COUNTY



                           MEMORANDUM OPINION


              Relators’ petition for writ of mandamus, complaining of the district court’s discovery

order dated January 30, 2015, is denied. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 24, 2015